            Case 2:20-cv-00118-RMP                   ECF No. 16          filed 09/21/21     PageID.152 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                  for the_                                          U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                          James E. G.,                                                                        Sep 21, 2021
                                                                                                                   SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:20-cv-00118-RMP
                    Kilolo Kijakazi,                                 )
          Acting Commissioner of Social Security,                    )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Report and Recommendation, ECF No. 12, is ADOPTED in its entirety.
’
              Plaintiff’s Amended Complaint, ECF No. 11, is DISMISSED WITHOUT PREJUDICE.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                        ROSANNA MALOUF PETERSON                              on a Report and Recommendation.
      to Dismiss Amended Complaint.


Date: 9/21/2021                                                             CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Tonia Ramirez
                                                                                          (By) Deputy Clerk

                                                                             Tonia Ramirez
